 
 
EXHIBIT 10.15
 
STOCK PLEDGE AGREEMENT


STOCK PLEDGE AGREEMENT ("Agreement") entered into as of the __ day of July, 2009
by and among Precursor Management Inc. (the "Secured Party"), and Décor Products
International, Inc. (F/K/A Murals by Maurice, Inc.), a Florida corporation with
offices at No. 6 Economic Zone, Wushaliwu, Chang’an Town, Dongguan, Guangdong
Province, P.R. China ("the Pledgor").
RECITALS
A. The Pledgor has agreed to pledge certain securities to secure performance of
its obligations under its Note, No. 1 in an aggregate face amount Five Hundred
and Sixty Five Thousand and 00/100 Dollars ($565,000.00) payable to the Secured
Party (the "Note"). Capitalized terms in this Agreement which are not identified
herein will have the meanings given such terms in the Note.
B. The Secured Party is willing to accept the Note only upon receiving the
Pledgor's guarantee and pledge of certain stock as set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.            Grant of Security Interest True-up of Collateral. The Pledgor
hereby pledges to the Secured Party as collateral and security for the Secured
Obligations (as defined in Section 2) the securities, issued by Decor Products
International Inc., a Florida corporation ("MUBM"); also referred to as the
"Issuer" and initially set forth on the attached Schedule 1 of this Agreement,
together with medallion guaranteed stock powers and an irrevocable instruction
letter the Issuer to the transfer agent (the "Transfer Agent") of the Issuer's
common stock (the "Pledged Shares"). Unless otherwise set forth on Schedule 1 of
this Agreement, the Pledgor is the beneficial and record owner of the Pledged
Shares set forth on such Schedule. Such Pledged Shares, together with any
additions, replacements, accessions or substitutes therefor or proceeds thereof,
are hereinafter referred to collectively as the "Collateral." For purposes of
this Section 1, the Market Value of the Collateral shall be calculated as the
average of the volume weighted average prices for the Common Stock for the five
(5) trading days immediately preceding the date on which it is measured, as
reported by Bloomberg L.P. The value of any additional shares delivered into
escrow as provided above shall be deemed to be the Market Value on the date on
which the deficiency shall have occurred.
2.            Secured Obligations. During the term hereof, the Collateral shall
secure the performance by the Pledgor of its obligations, covenants, and
agreements under this Pledge Agreement and the performance of its Obligations
under the Note (the "Secured Obligations").
3.            Perfection of Security Interests. (a) Upon execution of this
Agreement, the Pledgor shall deliver the Pledged Shares, together with Stock
Powers (with Medallion Guarantees annexed), to the Secured Party.
(b) The Pledgor will, at its own expense, cause to be searched the public
records with respect to the Collateral and will execute, deliver, file and
record (in such manner and form as the Secured Party may require), or permit the
Secured Party to file and record, as the Pledgor's attorney-in-fact, any
financing statements, any carbon, photographic or other reproduction of a
financing statement or this Agreement (which shall be sufficient as a financing
statement hereunder), any specific assignments or other paper that may be
reasonably necessary or desirable, or that the Secured Party may request, in
order to create, preserve, perfect or validate any Security Interest or to
enable the Secured Party to exercise and enforce its rights hereunder with
respect to any of the Collateral. The Pledgor hereby appoints the Secured Party
as the Pledgor's attorney-in-fact to execute in the name and behalf of the
Pledgor such additional financing statements as the Secured Party may request.
4.             Assignment. In connection with the transfer of the Note in
accordance with its terms, the Secured Party may assign or transfer the whole or
any part of his security interest granted hereunder, and may transfer as
collateral security the whole or any part of his security interest in the
Collateral. Any transferee of the Collateral shall be vested with all of the
rights and powers of the Secured Party hereunder with respect to the Collateral.
5.             The Pledgor' s Warranty.  Title. The Pledgor represents and
warrants hereby to the Secured Party as follows with respect to the Pledged
Shares:
(i) The Collateral is free and clear of any encumbrances of every nature
whatsoever, and the Pledgor is the sole owner of the Pledged Shares;
(ii) The Pledgor further agrees not to grant or create, any security interest,
claim, lien, pledge or other encumbrance with respect to such Collateral or
attempt to sell, transfer or otherwise dispose of the Collateral, until the
Secured Obligations have been paid in full or this Agreement terminates; and
(iii) This Agreement constitutes a legal, valid and binding obligation of the
Pledgor enforceable in accordance with its terms (except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, and similar laws now or hereafter in effect),
B. Other. (i) The Pledgor has made necessary inquiries of both of the Issuers
and believes that each of them fully intends to fulfill and has the capability
of fulfilling the Secured Obligations to be performed by the Issuer in
accordance with the terms of the Note.
(ii) The Pledgor is not acting, and has not agreed to act, in any plan to sell
or dispose of any Pledged Shares in a manner intended to circumvent the
registration requirements of the Securities Act of 1933, as amended, or any
applicable state law.
(iii) The Pledgor has been advised by counsel of the elements of a bona-fide
pledge for purposes of Rule 144(d)(3)(iv) under the Securities Act of 1933, as
amended, including the relevant SEC interpretations, and affirms that the pledge
of shares by the undersigned pursuant to this Pledge Agreement will constitute a
bona-fide pledge of such shares for purposes of such Rule.
6.            Collection of Dividends and Interest. During the term of this
Agreement and so long as the Pledgor is not in default under the Note, the
Pledgor is authorized to collect all dividends, distributions, interest
payments, and other amounts that may be, or may become, due on any of the
Collateral.
7.            Voting Rights. During the term of this Agreement and until such
time as this Agreement has terminated or the Secured Party has exercised his
rights under this Agreement to foreclose its security interest in the
Collateral, The Pledgor shall have the right to exercise any voting rights
evidenced by, or relating to, the Collateral.
8.            Warrants and Options. In the event that, during the term of this
Agreement, subscription, spin-off, warrants, dividends, or any other rights or
option shall be issued in connection with the Collateral, such warrants,
dividends, rights and options shall be immediately delivered to the Secured
Party to be held under the terms hereof in the same manner as the Collateral.
9.             Preservation of the Value of the Collateral. The Pledgor shall
pay all taxes, charges, and assessments against the Collateral and do all acts
necessary to preserve and maintain the value thereof.
10.             The Secured Party as the Pledgor's Attorney-in-Fact.
(a) The Pledgor hereby irrevocably appoints the Secured Party as the Pledgor's
attorney-in­-fact, with full authority in the place and stead of the Pledgor and
in the name of the Pledgor, the Secured Party or otherwise, from time to time at
the Secured Party's discretion, to take any action and to execute any instrument
that the Secured Party may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including: (i) upon the occurrence and during
the continuance of an Event of Default (as defined below), to receive, endorse,
and collect all instruments made payable to the Pledgor representing any
dividend, interest payment or other distribution in respect of the Collateral
(as defined in the Note) or any part thereof to the extent permitted hereunder
and to give full discharge for the same and to execute and file governmental
notifications and reporting forms; (ii) to arrange for the transfer of the
Collateral on the books of the Issuer or any other person to the name of the
Secured Party or to the name of the Secured Party's nominee.
(b) In addition to the designation of the Secured Party as the Pledgor's
attorney-in-fact in subsection (a), the Pledgor hereby irrevocably appoints the
Secured Party as the Pledgor's agent and attorney-in-fact to make, execute and
deliver any and all documents and writings which may be necessary or appropriate
for approval of, or be required by, any regulatory authority located in any
city, county, state or country where the Pledgor engages in business, in order
to transfer or to more effectively transfer any of the Pledged Interests or
otherwise enforce the Secured Party's rights hereunder.
11.             Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default under the Note ("Event of Default"):
(a) The Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a Secured Party on default under the Code
(irrespective of whether the Code applies to the affected items of Collateral),
and the Secured Party may also without notice (except as specified below) sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any exchange, broker's board or at any of the Secured Party's offices
or elsewhere, for cash, on credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Secured Party may
deem commercially reasonable, irrespective of the impact of any such sales on
the market price of the Collateral. To the maximum extent permitted by
applicable law, the Secured Party may be the purchaser of any or all of the
Collateral at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply all or any part of
the Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of the
Pledgor, and the Pledgor hereby waives (to the extent permitted by law) all
rights of redemption, stay, or appraisal that it now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted. The Pledgor agrees that, to the extent notice of sale shall be required
by law, at least ten (10) calendar days notice to the Pledgor of the time and
place of any public sale or the time after which a private sale is to be made
shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. To the maximum extent permitted by law, The Pledgor hereby waives any
claims against the Secured Party arising because the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree.
(b) The Pledgor hereby agrees that any sale or other disposition of the
Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies, or other financial institutions in the city and
state where the Secured Party is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.
(c) The Pledgor hereby acknowledges that the sale by the Secured Party of any
Collateral pursuant to the terms hereof in compliance with the Securities Act of
1933, as amended, as now in effect or as hereafter amended, or any similar
statute hereafter adopted with similar purpose or effect (the "Securities Act"),
as well as applicable "Blue Sky" or other state securities laws, may require
strict limitations as to the manner in which the Secured Party or any subsequent
transferee of the Collateral may dispose thereof. The Pledgor acknowledges and
agrees that in order to protect the Secured Party's interest it may be necessary
to sell the Collateral at a price less than the maximum price attainable if a
sale were delayed or were made in another manner, such as a public offering
under the Securities Act. The Pledgor has no objection to sale in such a manner
and agrees that the Secured Party shall have no obligation to obtain the maximum
possible price for the Collateral. Without limiting the generality of the
foregoing, The Pledgor agrees that, upon the occurrence and during the
continuation of an Event of Default, the Secured Party may, subject to
applicable law, from time to time attempt to sell all or any part of the
Collateral by a private placement, restricting the bidders and prospective
purchasers to those who will represent and agree that they are purchasing for
investment only and not for distribution. In so doing, the Secured Party may
solicit offers to buy the Collateral or any part thereof for cash, from a
limited number of investors reasonably believed by the Secured Party to be
institutional investors or other accredited investors who might be interested in
purchasing the Collateral. If the Secured Party shall solicit such offers, then
the acceptance by the Secured Party of one of the offers shall be deemed to be a
commercially reasonable method of disposition of the Collateral.
(d)           If the Secured Party shall determine to exercise its right to sell
all or any portion of the Collateral pursuant to this Section, then the Pledgor
agrees that, upon request of the Secured Party, the Pledgor, at its own expense,
shall:
(i) execute and deliver, or cause the officers and directors of the Issuer to
execute and deliver, to any person, entity or governmental authority as the
Secured Party may choose, any and all documents and writings which, in the
Secured Party's reasonable judgment, may be necessary or appropriate for
approval, or be required by, any regulatory authority located in any city,
county, state or country where the Pledgor engages in business, in order to
transfer or to more effectively transfer the Pledged Interests or otherwise
enforce the Secured Party's rights hereunder; and
(ii) do or cause to be done all such other acts and things as may be necessary
to make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law; and
(iii) cause the Pledgor to timely file all periodic reports required to be filed
by the Pledgor under the Securities Exchange Act of 1934, as amended.
The Pledgor acknowledges that there is no adequate remedy at law for failure by
it to comply with the provisions of this Section 11 and that such failure would
not be adequately compensable in damages, and therefore agrees that its
agreements contained in this Section 11 may be specifically enforced.
(e)           THE PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY
LAW: (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE
TIME THE SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED
IN THIS SECTION; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT IT NOW
HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW
EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS SET FORTH IN SUBSECTION (a)
OF THIS SECTION 11, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR
SALE.


12.            (a) Term of Agreement. This Agreement shall continue in full
force and effect until payment in full of the Note. Upon payment in full of the
Note, the security interests in the relevant Collateral shall be deemed
released, and any portion of the Collateral not transferred to or sold by the
Secured Party shall be returned to the Pledgor. Upon termination of this Pledge
Agreement, the relevant Collateral shall be returned within five (5) trading
days to the Pledgor, as contemplated above.


(b) Application of Proceeds. Upon the occurrence and during the continuance of
an Event of Default, any cash held by the Secured Party as Collateral and all
cash proceeds received by the Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
pursuant to the exercise by the Secured Party of its remedies as a secured
creditor as provided in Section 11 shall be applied from time to time by the
Secured Party as provided in the Note.


13.            Indemnity and Expenses. The Pledgor agrees:
(a) To indemnify and hold harmless the Secured Party and each of his agents and
affiliates from and against any and all claims, damages, demands, losses,
obligations, judgments and liabilities (including, without limitation,
reasonable attorneys' fees and expenses) in any way arising out of or in
connection with this Agreement or the Secured Obligations, except to the extent
the same shall arise as a result of the gross negligence or willful misconduct
of the party seeking to be indemnified; and
(b) To pay and reimburse the Secured Party upon demand for all reasonable costs
and expenses (including, without limitation, reasonable attorneys' fees and
expenses) that the Secured Party may incur in connection with (i) the custody,
use or preservation of, or the sale of, collection from or other realization
upon, any of the Collateral, including the reasonable expenses of re-taking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral, (ii) the exercise or enforcement of any rights or
remedies granted hereunder, under the Note or otherwise available to it (whether
at law, in equity or otherwise), or (iii) the failure by the Pledgor to perform
or observe any of the provisions hereof. The provisions of this Section 13 shall
survive the execution and delivery of this Agreement, the repayment of any of
the Secured Obligations, the termination of the commitments of the Secured Party
under the Note and the termination of this Agreement.


14.            Duties of the Secured Party. The powers conferred upon the
Secured Party hereunder are solely to protect his interests in the Collateral
and shall not impose on him any duty to exercise such powers. Except as provided
in Section 9-207 of the Uniform Commercial Code, The Secured Party shall have no
duty with respect to the Collateral or any responsibility for taking any
necessary steps to preserve rights against any Persons with respect to any
Collateral.


15.            Choice of Law and Venue; Submission to Jurisdiction; Service of
Process.
(a) THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF). THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL
BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF BROWARD, STATE OF FLORIDA OR, AT THE SOLE OPTION OF THE SECURED PARTY,
IN ANY OTHER COURT IN WHICH THE SECURED PARTY SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY.
(b) THE PLEDGOR HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.
(c) THE PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, OR
OTHER PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE PLEDGOR AT ITS ADDRESS FOR NOTICES IN ACCORDANCE WITH THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
THE PLEDGOR'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
UNITED STATES MAILS, PROPER POSTAGE PREPAID.
(d) NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF
THE SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW,
OR TO PRECLUDE THE ENFORCEMENT BY THE SECURED PARTY OF ANY JUDGMENT OR ORDER
OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO
ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.


16.             Amendments; etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by the Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Secured Party to exercise, and no delay in exercising any right under this
Agreement, any other document or documents delivered in connection with the
transactions contemplated by the Note, this Agreement or any of the three
guarantees being delivered in connection herewith (the "Guarantees") of even
date herewith (all such documents, including the Note, this Agreement and the
Guarantees are hereinafter referred to collectively as the "Loan Documents", and
each individually as a "Loan Document"), or otherwise with respect to any of the
Secured Obligations, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under this Agreement, any other Loan Document, or
otherwise with respect to any of the Secured Obligations preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided for in this Agreement or otherwise with respect to any of the Secured
Obligations are cumulative and not exclusive of any remedies provided by law.


17.             Notices. Unless otherwise specifically provided herein, all
notices shall be in writing addressed to the respective party as set forth
below: and may be personally served, faxed, telecopied or sent by overnight
courier service or United States mail:


If to the Pledgor:


Dongguan Chditn Printing Co., Ltd.
No. 6 Economic Zone
Wushaliwu, Chang’an Town, Dongguan
Guangdong Province, P.R. China
 
If to the Secured Party:


Precursor Management, Inc.
Suite 2702-03
Goldlion Digital Network Center
138 Ti Yu Road East
Tian He, Guangzhou
Guangdong Province
China 510620


With copies to:




Any notice given pursuant to this Section 17 shall be deemed to have been given:
(a) if delivered in person, when delivered; (b) if delivered by fax, on the date
of transmission if transmitted on a Business Day before 4:00 p.m. at the place
of receipt or, if not, on the next succeeding Business Day (as defined in the
Note); (c) if delivered by overnight courier, two (2) days after delivery to
such courier properly addressed; or (d) if by United States mail, four (4)
Business Days after depositing in the United States mail, with postage prepaid
and properly addressed. Any party hereto may change the address or fax number at
which it is to receive notices hereunder by notice to the other party in writing
in the foregoing manner.
18.            Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall: (a) remain in full
force and effect until the indefeasible payment in full of the Secured
Obligations, including the cash collateralization, expiration, or cancellation
of all Secured Obligations, if any, consisting of letters of credit, and the
full and final termination of any commitment to extend any fmancial
accommodations under the Note; (b) be binding upon the Pledgor and its
successors and assigns; and (c) inure to the benefit of the Secured Party and
his successors, transferees, and assigns. Upon the indefeasible payment in full
of the Secured Obligations, including the cash collateralization, expiration, or
cancellation of all Secured Obligations, if any, consisting of letters of
credit, and the full and final termination of any commitment to extend any
financial accommodations under the Note, the security interests granted herein
shall automatically terminate and all rights to the Collateral shall revert to
the Pledgor. Upon any such termination, the Secured Party, at the Pledgor's
expense, shall execute and deliver to the Pledgor such documents as the Pledgor
shall reasonably request to evidence such termination. Such documents shall be
prepared by the Pledgor and shall be in form and substance reasonably
satisfactory to the Secured Party.
19.            Security Interest Absolute. To the maximum extent permitted by
law, all rights of the Secured Party, all security interests hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of
(a) any lack of validity or enforceability of any of the Secured Obligations or
any other agreement or instrument relating thereto, including any of the Loan
Documents;
(b) any change in the time, manner, or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any of the Credit Documents, or any other
agreement or instrument relating thereto;
(c) any exchange, release, or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any Guarantee for
all or any of the Secured Obligations;
(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, the Pledgor.
20.             Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement or be given any substantive effect.
21.             Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
22.             Counterparts; Telefacsimile Execution. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same Agreement. Delivery
of an executed counterpart of this Agreement by telefacsimile shall be equally
as effective as delivery of an original executed counterpart of this Agreement.
Any party delivering an executed counterpart of this Agreement by telefacsimile
also shall deliver an original executed counterpart of this Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, or binding effect hereof.
23.             Waiver of Marshaling. Each of the Pledgor and the Secured Party
acknowledges and agrees that in exercising any rights under or with respect to
the Collateral: (a) the Secured Party is under no obligation to marshal any
Collateral; (b) may, in his absolute discretion, realize upon the Collateral in
any order and in any manner he so elects; and (c) may, in his absolute
discretion, apply the proceeds of any or all of the Collateral to the Secured
Obligations in any order and in any manner he so elects. The Pledgor and the
Secured Party waive any right to require the marshaling of any of the
Collateral.
24.             Waiver of Jury Trial. THE PLEDGOR AND THE SECURED PARTY HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. THE PLEDGOR AND THE
SECURED PARTY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.


IN WITNESS WHEREOF, the Pledgor and the Secured Party have caused this Agreement
to be duly executed and delivered by their officers thereunto duly authorized as
of the date first written above.


PLEDGOR


DÉCOR PRODUCTS INTERNATIONAL, INC


By:  Maurice Katz
Name: Maurice Katz,
President










SECURED PARTY


PRECURSOR MANAGEMENT, INC.


By: Weiheng Cai
Name: Weiheng Cai
President
SCHEDULE 1


Pledged Interests: 3,000,000 shares of Common Stock


Name of Issuer: Decor Products International, Inc. (F/K/A Murals by Maurice,
Inc.)


Jurisdiction of Organization: Florida


Type of Interest: Equity


Number of Shares/Units outstanding (if applicable): 3,000,000


Certificate Number(s) (if any): TBD


Percentage of Outstanding Interests in Issuer: 12.6%


Date Acquired: July __, 2009


For Pledgor
Dongguan Chditn Printing Co., Ltd.
No. 6 Economic Zone
Wushaliwu, Chang’an Town, Dongguan
Guangdong Province, P.R. China



